PER CUIHAM.
This appeal by the Franklin Transportation Company, as owner of the barge Alexander Maitland, is from a decree dismissing a libel wherein the Great Lakes Towing Company is charged with negligent towage. The opinion of the District Court will bo found in 237 Fed. 432, particularly on page 441 et seq., and we see no occasion to discuss the subject further than Hiere appears. We have examined the record with care, and agree wiili Judge Haight’s findings of fact and conclusions of law. The decree Is affirmed.